Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 24 March 2021 with respect to the previously recited objections to the drawings and claims rejections under 35 USC § 112 have been fully considered.  The previously recited objections to the drawings and claims rejections under 35 USC § 112 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Karlin on 10 June 2021.
The application has been amended as follows: 

5. (Currently Amended) The secondary battery of claim 1, wherein the insulation member is formed so that the central hole and the tab hole merge with each other to form a single continuous opening extending through the insulation member.

Reasons for Allowance
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
single tab hole extending through a periphery of the insulation member radially outside of the central hole and circumferentially aligned with the predetermined area so that each of the plurality of tab parts extends within the single tab hole. There is no teaching or motivation for one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the reference to include this claimed feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723